 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlamo Cement CompanyandUnited Cement, Lime,Gypsum and AlliedWorkers InternationalUnion and its Local 560,AFL-CIO-CLC. Case23-CA-986625 April 1986DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSDENNIS AND JOHANSENUpon a charge filed by the Union 15 October1984, the General Counsel of the National LaborRelations Board issued a complaint 9 November1984 against the Company, the Respondent, alleg-ing that it has violated Section 8(a)(5) and (1) ofthe National Labor Relations Act by implementinggroup insurance benefit changes.On 31 January 1985 all parties filed a stipulationof facts and a motion to transfer the proceeding tothe Board for decision without a hearing before anadministrative law judge or issuance of a judge'sdecision.On 12 November 1985 the Board ap-proved the stipulation and granted the motion. Theparties waived the filing of briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.After consideration of the stipulation and theentire record in this case, the Board makes the fol-lowing findings.I.JURISDICTIONThe Respondent is a Texas corporation with itsprincipal office and place of business in San Anto-nio,Texas, where it is engaged in processing andmanufacturing cement. During calendar year 1984,a representative period, the Respondent purchasedand received products, goods, and materials valuedin excess of $50,000 directly from sources outsidethe State of Texas. We find that the Respondent isengaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDUnitedCement,Lime,Gypsum, and AlliedWorkers International Union and its Local 560,AFL-CIO-CLCis a labor organization within themeaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. IssueThe issue presented is whether the Respondentviolated Section 8(a)(5) and (1) of the Act by uni-laterally implementing group health care insurancebenefit changes without bargaining with the Union.B. FactsOn 8 September 1978 the Board certified theUnion as the exclusive collective-bargaining repre-sentative of the Respondent's employees in the fol-lowing unit:All production and maintenance employees, in-cluding all employees in the Quarry Depart-ment, Shipping Department, Kiln Department,FinishingMillDepartment, SlurryMillDe-partment,PowerhouseDepartment,PlantOfficeDepartment,Maintenance and RepairDepartment, Electrical Department, Laborato-ry Department, and Oiler Subsection, as wellas plant clerical employees, leadmen, truck-drivers,and mechanics, excluding all otheremployees, office clerical employees, orderclerks, guards,watchmen, and supervisors asdefined in the Act, employed at its San Anto-nio, Texas plant.On 5 March 1979 the Board found that the Re-spondent had refused to recognize and bargainwith the Union since 25 September 1978.1 TheFifthCircuitCourt of Appeals enforced theBoard's decision 15 Feburary 1980.2 Thereafter,theRespondent continued to refuse to recognizeand bargain with the Union. In four decisions dated12 November 19853 and one decision dated 9 De-cember 1985,' the Board found that the Respond-ent's continued refusal to recognize and bargainwith the Union was unlawful and again ordered itto bargain.On 1 June 1984 the Respondent implementedgroup health care insurance benefit changes. TheRespondent did not contact the Union or have anydiscussion about the changes prior to implementa-tion on 1 June 1984.By letter dated 5 October 1984 the Union re-quested that the Respondent contact the Union toarrange suitable times for bargaining about thechanges made in the insurance plan. Respondentdid not acknowledge or reply to the Union's re-quest.C. Contentionsof thePartiesThe General Counsel contends that health careinsurance benefits are a mandatory subject of bar-gaining;that the Respondent had a continuing obli-gation to bargain with the Union at the time of theunilateral changes; that the Respondent did notafford the Union a reasonable opportunity to bar-1240 NLRB1168 (1979)2NLRB v SanAntonio PortlandCement,611 F 2d 1148 (5th Cir 1980)3 277 NLRB 309 (1985), 277 NLRB 320 (1985), 277 NLRB 333 (1985),277 NLRB338 (1985)4 277 NLRB 1031 (1983)279 NLRB No. 63 ALAMO CEMENT CO.463gainabout theinsurancebenefit changes; and thatby such conduct the Respondent violated Section8(a)(5) and(1) of the Act. The Respondent deniesthat it has an obligation to bargain or that it hasviolated the Act.within the meaning of Section 8(a)(5) and (1) of theAct.6.The aforesaid unfair labor practice affectscommerce within the meaning of Section 2(6) and(7) of the Act.D. Discussion of Law and ConclusionsIt iswell settled that an employer violates Sec-tion 8(a)(5)and(1)of the Act by unilaterallychanging terms and conditions of employmentwithout first providing the collective-bargainingrepresentative of its employees with a meaningfulopportunity to bargain about the changes.5 Becausethe Union has been properly certified since 8 Sep-tember 1978, the Respondent was under a duty tobargain with the Union in June 1984 when the Re-spondent altered the insurance plan.We find thatthe Respondent violated Section 8(a)(5) and (1) ofthe Act by unilaterally changing the terms of theemployee group health care plan.6CONCLUSIONS OF LAW1.The Respondent, Alamo Cement Company, isan employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.United Cement, Lime, Gypsum and AlliedWorkers International Union and its Local 560,AFL-CIO-CLC is a labor organization within themeaning of Section 2(5) of the Act.3.All production and maintenance employees,including all employees in the Quarry Department,Shipping Department, Kiln Department, FinishingMillDepartment, Slurry Mill Department, Power-house Department, Plant Office Department, Main-tenance and Repair Department, Electrical Depart-ment,Laboratory Department, and Oiler Subsec-tion, as well as plant clerical employees, leadmen,truckdrivers, andmechanics, excluding all otheremployees, office clerical employees, order clerks,guards,watchmen, and supervisors as defined inthe Act, employed at its San Antonio, Texas plantconstitute a unit appropriate for the purpose of col-lective-bargainingwithin the meaning of Section9(b) of the Act.4.The Union is now, and at all times materialhas been the unit employees' exclusive collective-bargainingrepresentativewithin the meaning ofSection 9(b) of the Act.5.By unilaterally implementing changes in itsemployee group health care benefits on 1 June1984 without bargaining with the Union, the Re-spondent has engaged in an unfair labor practiceSNLRB v Katz,369 U S 736, 741-743, 747 (1962)6Employee medical insuranceisa mandatory subject ofbargainingRose ArborManor,242 NLRB 795, 798 (1979)THE REMEDYHaving found that the Respondent has engagedin an unfair labor practice,we shall order it tocease and desist therefrom and to take certain af-firmative action designed to effectuate the policiesof the Act. We shall order that,if the Union re-quests,theRespondent restore the employeeshealth care benefits to the status quo ante so far asispossible.We shall further order the Respondentto make whole all its unit employees for losses orexpenses they suffered as a result of the Respond-ent's unilateral change as prescribed inOgle Protec-tion Service,183 NLRB 682 (1970),plus interest ascomputed in accordance withFlorida Steel Corp.,231 NLRB 651 (1977).ORDERThe National Labor Relations Board orders thattheRespondent,Alamo Cement Company, SanAntonio, Texas, its officers, agents, successors, andassigns, shall1.Cease and desist from(a)Refusing to bargain with the Union by unilat-erally implementing changes in its employee grouphealth care insurance coverage.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)On request, bargain collectively in good faithwith the Union as the employees' exclusive collec-tive-bargaining representative concerning the em-ployee group health care plan and any changes inthe coverage.(b) If the Union requests, revoke any unilateralchanges made to the employee group health careinsurance on I June 1984 and restore the coverageas it existed before the unilateral change, until suchtime as the Respondent negotiates with the Unionin good faith to agreement or to impasse.(c)Make whole all employees who sufferedmonetary losses as a result of the Respondent's uni-lateral change,with interest, as provided in theremedy section.(d) Preserve and, on request, make available tothe Board or its agents for examination and copy-ing,allpayroll records, social security paymentrecords, timecards, personnel records and reports, 464DECISIONSOF NATIONALLABOR RELATIONS BOARDand allother records necessary to analyze theamount of backpay due under the terms of thisOrder.(e) Post at its San Antonio, Texas place of busi-ness copies of the attached notice marked "Appen-dix."7Copies of the notice, on forms provided bythe Regional Director for Region 23, after beingsignedby the Respondent's authorized representa-tive, shall be posted by the Respondent immediate-ly upon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any othermaterial.(f)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.' If thisOrder is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "APPENDIXNOTICE ToEMPLOYEESPOSTED BYORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT refuse to bargain collectively withtheUnion,United Cement, Lime, Gypsum, andAlliedWorkers International Union and its Local560,AFL-CIO-CLC, as the representative of ouremployees in the following appropriate bargainingunit, by unilaterally implementing changes in em-ployee group health insurance coverage:All production and maintenance employees, in-cluding all employees in the Quarry Depart-ment,Shipping Department, Kiln Department,FinishingMillDepartment, SlurryMillDe-partment,PowerhouseDepartment,PlantOfficeDepartment,Maintenance and RepairDepartment, Electrical Department, Laborato-ry Department, and Oiler Subsection, as wellasplant clerical employees, leadmen, truck-drivers, and mechanics excluding all other em-ployees,officeclericalemployees,orderclerks, guards,watchmen, and supervisors asdefined in the Act employed at its San Anto-nio, Texas plant.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL, on request, bargain with the Unionconcerning the employee group health care planand any changes in the coverage.WE WILL, on request, revoke any unilateralchanges made to the employee group health careinsuranceon 1 June 1984 and restore the coverageas it existed before the unilateral change, until suchtime as we negotiate with the Union in good faithto agreement or to impasse.WE WILL make whole all employees who suf-fered monetarylosses as aresult of our unilateralchange, with interest.ALAMO CEMENT COMPANY